Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Preliminary Amendment filed on 11/12/2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim 1-11, 13, 14, 17, 18, 21, 27, 28, 30, 31, 39 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Lacolle et al. (US 2016/0138906 A1), teaches an optical microphone assembly (Fig. 4) comprising:
a rigid substrate (3) (inherent that substrate is rigid in order to ensure accuracy of light paths);
an interferometic interferometric arrangement, the interferometric arrangement comprising a membrane (4) and at least one optical element (1a-1d) spaced from the membrane, wherein the at least one optical element comprises a surface of the substrate and/or is disposed on a surface of the substrate (see Figs. 3-4), the optical microphone assembly further comprising:
a light source (7) arranged to provide light to said interferometric arrangement such that a first portion of said light propagates along a first optical path via said interferometric arrangement and a second portion of said light propagates along a second different optical path via said interferometric arrangement, the second optical path differing from the first optical path, thereby giving rise to an optical path difference between the first and second optical paths which depends on a distance between the membrane and the at least one optical element (¶ 0067-68);
at least one photo detector (8a-8d) arranged to detect at least part of an interference pattern (¶ 0067: modulated diffraction efficiency, which is result of interference pattern) generated by said first and second portions of light dependent on said optical path difference (¶ 0067); and

Lacolle is not relied upon to disclose an enclosure arranged to form an acoustic cavity in fluid communication with one side of the membrane; wherein the volume of the acoustic cavity has a volume which is at least 3mm multiplied by d2, where d is a diameter of the membrane.
In a similar field of endeavor, Hall et al. (US 2016/0219375 A1) discloses an enclosure (Fig. 6: 610 and 622) arranged to form an acoustic cavity in fluid communication with one side of the membrane (604) (¶ 0064, 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: an enclosure arranged to form an acoustic cavity in fluid communication with one side of the membrane (4 of Lacolle), the motivation being to provide the assembly of Lacolle inside a MEMS microphone package so that it may be used in consumer electronics (Hill - ¶ 0004, 0002).
Additionally, in a similar field of endeavor, Johansen et al. (US 2005/0105098 A1) discloses a membrane diameter of 1 mm (¶ 0047).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the membrane of Lacolle have a diameter of 1 mm, the motivation being to provide a diameter to the membrane of Lacolle which Lacolle omits but that is necessary to have in order to create the invention (Johansen - ¶ 0047).
Lacolle-Hall-Johansen is not relied upon to disclose wherein the volume of the acoustic cavity has a volume which is at least 3mm multiplied by d2, where d is a diameter of the membrane.
The enclosure in Fig. 6 of Hall looks as if 604 having a diameter of 1mm would result in a volume of the acoustic cavity having a volume which is at least 3mm multiplied by (1mm)2--- (i.e. 3 cubic mm). However, Hall does not disclose that the drawings are to scale, and note that proportions of features in a drawing are not evidence of actual proportions when drawings are not to scale (MPEP § 2125.II). Thus, the proportions in the drawings of Hall are not evidence that the claim limitation is met.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Lacolle-Hall-Johansen fails to teach in combination with the rest of the limitations of the claim.
Claim 39 has similar allowable features as claim 1.
Claim 2-11, 13, 14, 17, 18, 21, 27, 28, 30, 31, 39 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687